Citation Nr: 9919788	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  94-23 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1971 to 
April 1972.   

This appeal arises from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in which service connection for 
post-traumatic stress disorder (PTSD) was denied.  A hearing 
at which the veteran testified was conducted at the RO in 
November 1994.  In September 1996, the Board of Veterans' 
Appeals (Board) remanded the veteran's claim for additional 
development.  In a March 1999 supplemental statement of the 
case, the RO continued to deny service connection for PTSD. 


FINDINGS OF FACT

1. The veteran's claim concerning service connection for PTSD 
is well grounded. 

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  VA has met its duty to assist in developing the facts 
pertinent to the veteran's claim.

4.  The veteran does not have a diagnosis of PTSD which 
conforms to DSM-IV.  


CONCLUSION OF LAW

The veteran does not have PTSD which was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5107(b) (West 
1991); 38 C.F.R. § 3.303, 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 indicates that he had over 8 months 
of foreign service and received a Vietnam service medal.  His 
military occupational specialty was truckmaster.

Service medical records reflect that the veteran underwent a 
preinduction examination in August 1970.  Prior to the 
examination, the veteran denied any history of frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worries, loss of memory or amnesia, 
bed wetting, or nervous trouble of any sort.  Psychiatric 
examination was normal.  The veteran underwent a separation 
examination in April 1972; the psychiatric examination was 
again normal.  

In September 1993, the veteran filed a claim concerning 
service connection for PTSD.  

In November 1993, a copy of the veteran's DD Form 20 was 
associated with the claims file.  This reflects, in pertinent 
part, that the veteran served in Vietnam as a truck master 
from June 1971 to March 1972, and was affiliated with the 
582nd Transportation Company.  The veteran was involved in an 
unnamed campaign in December 1970.  

The veteran underwent a compensation and pension examination 
in November 1993.  He reported that after basic training, he 
was assigned to the 592nd Transportation Company and worked 
during his entire military service as a truck driver and/or 
machine gunner on a jeep accompanying truck convoys.  He 
served approximately eight months.  The veteran reported that 
his military experience involved only one incident of actual 
combat, during which one of the trucks in his convoy was hit 
and blown up.  He did not remember whether or not he knew the 
man that was driving the truck, but he recalled that he was 
scared to death and wanted to get out of there.  There were 
no other instances of actual exposure to gun fire or mortar 
rounds that the veteran could recall.  He did recall being 
constantly on guard and frightened on the many convoys into 
Cambodia into which he participated.  He felt like a sitting 
target as a truck driver, although his exposure to combat was 
minimal because the trucks were generally provided with 
rather heavy air cover to protect the supply.  The veteran 
recalled seeing much gun fire at night off in the distance 
and being exposed to bodies being brought out of the woods in 
the morning.  These were mostly Korean troops that were 
assigned to guard the convoy on its flanks.  The veteran 
could not recall having lost any particular personal friends 
or buddies in Vietnam as a result of combat.  He recalled 
being struck by how the average foot soldier or "grunt" 
appeared to him on the way out of the bush as having "no 
soul."

Following an examination, the veteran was diagnosed as having 
mild PTSD (with occasional moderate exacerbation), delayed.  
This diagnosis was noted to have been based on the available 
medical records and the clinical examination.  

In November 1993, the veteran submitted copies of insurance 
claims forms submitted by VA, dated from March 1993 through 
December 1993.  These forms reflected the billing for the 
veteran's outpatient treatment, and indicated that he had 
been diagnosed as having prolonged PTSD.  

By a January 1994 rating decision, the RO denied service 
connection for PTSD. 

The veteran testified before a local hearing officer in 
November 1994.  The veteran's representative first stated 
that the veteran had served as a truck master with the 592nd 
Transportation Company.  His usual place in the convoy was at 
the head of the column.  The convoy runs were from 4 to 6 
hours in length, running through enemy territory where there 
was heavy air cover provided along with flank protection.  
The veteran witnessed bodies being carried out into the open 
by the flanking guards.  The veteran vividly remembered his 
convoy being hit and blown up.  The veteran's representative 
compared the veteran's duties with the "Red Ball Express" 
and "Murmansk Run" in World War II, which apparently 
involved running supplies to Russia through a gauntlet of air 
and sea attacks by the Nazis.  

The veteran himself described an incident in which he was a 
gunner on a command jeep.  A truck six lengths ahead of the 
veteran was hit by mortar fire and obliterated.  There were 
no bodies left.  The veteran could not remember the date of 
the incident, although he did indicate that it occurred in 
1971.  

In July 1995, the veteran's representative submitted a 
Department of the Army document dated in April 1972, which 
indicated that the veteran had been awarded an Army 
Commendation Medal based on service from July 1971 to April 
1972.  The veteran's representative also submitted what 
appeared to be a list describing thirteen photographs taken 
in conjunction with the veteran's service in Vietnam.  The 
actual photographs were not attached to this list. 

In September 1996, the Board remanded the veteran's claim for 
additional development.

In November 1996, the RO wrote to the U.S. Army and Joint 
Service Environmental Support Group (ESG) and asked for 
assistance in verifying the veteran's alleged stressor.  The 
RO also wrote to the veteran in November 1996 and asked for 
his assistance in obtaining additional medical records. 

Subsequently in November 1996, the veteran submitted the 
thirteen photographs referenced above.  These photographs 
appear to show the convoy the veteran had described, 
traveling through curvy, mountain roads.  One photograph 
shows a helicopter, which apparently provided air cover for 
the convoy.  Two photographs show the convoy stopped and a 
notation on the backs of the photographs indicate that this 
was near Ban Thieu.  Another photograph shows the veteran 
sitting on jeep with his arm leaning against a gun attached 
to the jeep.  Four photographs depict destroyed trucks near 
the side of a road.  The notation on the back of these 
photographs indicates that the trucks had been destroyed on 
previous convoys.    

In December 1996, the ESG responded by letter to the RO's 
request for more information.  They were unable to locate 
unit histories for 1971 and 1972 submitted by the 592nd 
Transportation Company (592nd TC).  However, the ESG did 
submit a copy of the Operation Report - Lessons Learned (OR-
LL) for the period ending October 31, 1971, submitted by the 
24th Transportation Battalion (24th Trans Bn), the 
headquarters of the 592nd TC.  The OR-LL documents that 
during the monsoon season due to the lack of air coverage, 
the battalion's convoys sustained scattered incidents of 
sniper attacks between Phan Rang and Song Mao along route 
WL1.  The OR-LL also stated that the convoys to Ban Me Thout 
(Bamatuey) encountered security, administrative, and 
operational problems.  However, no ambush or sniper attacks 
on the Ban Me Thout convoys were reported.  

The ESG also enclosed a copy of an OR-LL submitted by the 
525th Military Intelligence Group for the period ending April 
30, 1972, that reported a mortar attack in the Cam Ranh Bay 
area on January 16, 1972.  The OR-LL also documented other 
enemy activity in the II Corps Tactical Zone during the 
quarter, including Cambodia.  Also enclosed was an extract 
from an OR-LL submitted by the United States Army, Vietnam 
(USARV) for the period ending October 31, 1971, that 
documented an August 1971 incident.  The OR-LL reflected that 
on August 25, 1971, enemy sappers penetrated the Cam Ranh Bay 
tri-service ammunition dump and destroyed approximately 6,000 
tons of ammunition.

The ESG also enclosed an extract from the Army Regulation 
611-201, Enlisted Career Management Fields and Military 
Occupational Specialties, that described the veteran's 
military occupational specialty (MOS), Mortar Transport 
Operator (64C30).  The MOS extract stated that the veteran 
duties including supervising the transport of explosives, the 
scheduling of route and control movements of motor transport 
equipment, and serving as a chauffeur as required.  It was 
noted that additional information concerning the veteran's 
duties and responsibilities during his Vietnam tour, 
including being a gunner on a command jeep, would be 
maintained in his Official Military Personnel File (OMPF), 
which could be requested from the National Personnel Records 
Center (NPRC).  

In July 1997, the NPRC forwarded copies of Morning Reports 
from the 592nd TC, which were dated in August 1971 and 
November 1971 and which referenced the veteran twice.  No 
mention of any combat incidents was made on these documents.

In November 1997, the NPRC advised the RO that it was unable 
to provide all morning reports from the 592nd TC for the 
period between July 1971 and April 1972 because of staffing 
and budget limitations.

In December 1997, the veteran underwent a PTSD examination 
for VA purposes.  It was noted that the veteran's records 
were available and reviewed.  The veteran reported, in 
pertinent part, that he was in Vietnam for eight months 
working as a truck driver and handling paperwork at the motor 
pool.  The veteran went on six convoys the whole time he was 
there.  Besides doing paperwork, the veteran said that he had 
manned the gun in the command jeep which drove in the middle 
of the convoy. 

The veteran reported that when he was on a convoy and was 
riding on one of the command jeeps as a gunner, a truck 
(which was three truck lengths ahead) was blown up by mortar 
fire.  There was a short series of mortars and then air cover 
came in immediately.  The veteran had to stay with his jeep 
and could not help clean up after the explosion.  The veteran 
reported that this was his only stressor.  Following an 
examination, which included the administration of the PCT 
Assessment Package (SCL-90-R, Beck Depression Scale, and 
Mississippi Scale for Combat-Related PTSD), it was noted that 
the testing results and clinical interview were consistent 
with a diagnosis of bipolar disorder.  The examiner included 
the following text in his report:

The veteran does not meet [the] criteria 
for post-traumatic stress disorder, 
although the records give some general 
indications of his company being around 
during a mortar attack, there is no 
direct evidence that this gentleman was 
exposed to this trauma.  In addition, the 
trauma at this time does not warrant 
sufficient intensity to be considered for 
post-traumatic stress disorder.  In 
addition, he does not appear to meet 
complete criteria for post-traumatic 
stress disorder. 

In June 1998, medical records were associated with the claims 
file.  These records reflect outpatient treatment of the 
veteran for various physical and psychological conditions, 
including for diagnosed PTSD, from January 1993 through 
February 1998.

On a document dated in November 1998, it was noted that the 
veteran was seeking a new examination by an examiner other 
than the one who had conducted the VA examination in December 
1997, for the purpose of clarifying the diagnosis. 

In December 1998, the veteran underwent another PTSD 
examination for VA purposes.  The examiner noted that the 
claims folder was available and reviewed in detail.  The 
veteran again advised that in Vietnam, he was with the 592nd 
TC working out of Cam Rahn Bay.  The veteran "bounced around 
a lot . . . I tried a job as a dispatcher, but I was 
primarily a truck driver."  The veteran reported that he had 
volunteered for several convoys, was put in the pool, and was 
taken with other companies running convoys which were 
shorthanded.  The veteran was in Vietnam for a total of eight 
months and four days, but did not go on his first convoy 
until he had been in Vietnam between two and three months.  
Prior to this, the veteran had spent almost all of his time 
in the Cam Rahn Bay area, and reported that there were no 
incidents of any kind during this period.

The veteran was unable to remember how many convoys he had 
actually served on but guessed that it was somewhere between 
20 to 25.  The convoys went as far as Bien Tuy, generally 
running supplies, ammunition, and fuel.  During his tour in 
Vietnam, the veteran reported that he could only remember the 
one attack referenced in previous examination reports.  This 
occurred close to the end of his tour; prior to this, he had 
not been under fire or in combat situations of any kind.  The 
veteran was unable to remember what month the incident 
happened, but he did report that this particular convoy was 
also heading to Bien Tuy and that he had volunteered as a 
gunner on an armored jeep.  The convoyed was "hit right 
before we went into the mountains, and they said they could 
not give us air support going into the pass."  

When asked to give specific details concerning the attack on 
the convoy, the veteran reported that it seemed to come from 
nowhere.  The truck hit was apparently hauling supplies, and 
the veteran's description was that there was "nothing 
left."  No other rounds of any kind were fired or received 
during this "attack" and that the vehicle hit was "a few 
vehicles up" ahead of him.  The veteran did not actually 
witness the explosion or see any casualties associated with 
it.  The examiner noted that as the veteran gave details of 
this incident, it appeared more likely that the lead truck 
had actually encountered a mine rather than a mortar round as 
originally described by the veteran.  When asked about this, 
the veteran agreed.  There were no further problems, hits, or 
danger during that convoy, although air cover was called in 
until the convoy went into the mountains.  Following the 
incident, the veteran attended only short convoys and 
remained close to his base after that.  He reported no 
further incidents or direct danger.   

In the course of this examination, the veteran was 
administered the Mississippi Scale for Combat Related Post-
Traumatic Stress Disorder, the Beck Depression Inventory, and 
the SCL-90-R. for comparison purposes to those administered 
in December 1997.  Upon conclusion of these tests and the 
clinical interview, the examiner diagnosed the veteran as 
having bipolar disorder and alcohol dependence in current 
remission.  The examiner included the following text in the 
report:

Consistent with the compensation and 
pension examination completed [in 
December 1997], this examiner does not 
find sufficient evidence to warrant a 
diagnosis of post-traumatic stress 
disorder for this veteran.  While the 
veteran did obtain a diagnosis of post-
traumatic stress disorder [in 1993], this 
diagnosis appeared to have been given 
largely on the basis of reports of post-
traumatic stress disorder symptomatology 
rather than the existence of a criterion 
A traumatic stressor and [its] resulting 
aftereffects.  In addition, while the 
veteran has several medical notes 
documenting a diagnosis of post-traumatic 
stress disorder, these notes do not 
detail exposure to a traumatic stress or 
in any way relate the veteran's 
symptomatology to a specific intrusive 
post-traumatic stress disorder 
symptomatology; rather the focus appears 
to be on interpersonal difficulties, 
rage, mood disturbances, and elevated 
autonomic arousal.  Interestingly, the 
veteran's medication treatment has been 
more consistent with the diagnosis of 
bipolar disorder or schizoaffective 
disorder rather than post-traumatic 
stress disorder (note, the veteran has 
been maintained on lithium carbonate and 
olanapine, which he himself reports has 
stabilized his condition significantly).  

In regards to the veteran's claim for 
post-traumatic stress disorder and 
previously claims of combat exposure, the 
veteran defines no evidence to suggest 
that he has been exposed to a stressor 
that would allow him to meet criterion A 
for diagnosis of post-traumatic stress 
disorder according to DSM-IV.  After 
thorough examination and inquiry 
concerning the veteran's tour of duty in 
Vietnam, it is clear that he sustained 
only one incident of stress throughout 
his eight months in country.  Other than 
the single incident occurring during the 
convoy in which the truck was blown up, 
the veteran reports no other incident of 
direct threat to his or other's lives 
within his observation.  Concerning the 
reported stressor, during which an 
explosion destroyed a truck in a convoy, 
it is noted that the veteran neither 
witnessed the incident or directly saw 
the aftereffect of this incident.  In 
fact, the veteran is unsure whether it 
was a mortar attack or as is more likely, 
the results of a land mine.  The veteran 
is unclear on whether there were 
casualties or not and reports no direct 
observation of assaults of any kind.  

The veteran's responses to psychological 
testing are consistent with those found 
approximately a year ago [and] appeared 
to relate more to symptoms associated 
with mood disorder or possible psychotic 
disorder rather than symptoms associated 
with post-traumatic stress disorder.  In 
fact, scores on the Mississippi Scale for 
Combat-Related Post-Traumatic Stress 
Disorder have shown a significantly wide 
variation over the past year that would 
not be expected from someone suffering 
from consistent symptoms of post-
traumatic stress disorder.  Overall, it 
appears that the veteran's present and 
past symptomatology are more consistent 
with difficulties associated with chronic 
substance abuse and bipolar disorder, for 
which he is presently being treated. 

In a March 1999 supplemental statement of the case, the RO 
continued to deny service connection for PTSD.  

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded.  The veteran has submitted lay evidence of an in-
service stressor, he has a medical diagnosis of the 
disability, and the examiner who diagnosed him in November 
1993 appeared to relate the PTSD to the alleged stressor. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (1991); 38 C.F.R. 
§ 3.303(a) (1998).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Effective March 7, 1997, the VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  Since the Cohen case had been 
promulgated during the pendency of this appeal and the RO is 
deemed to have considered it when arriving at the decision in 
this case, there is no need to Remand the case to the RO for 
their initial consideration of the revised regulations.  The 
revised regulation provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

In determining whether there is a diagnosis of PTSD, Sec. 
4.125 must be consulted.  

Diagnosis of mental disorders.  (a) If 
the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported 
by the findings on the examination 
report, the rating agency shall return 
the report to the examiner to 
substantiate the diagnosis.  (b) If the 
diagnosis of a mental disorder is 
changed, the rating agency shall 
determine whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  If it is not 
clear from the available records what the 
change of diagnosis represents, the 
rating agency shall return the report to 
the examiner for a determination.

38 C.F.R. § 4.125 (Effective October 8, 1996).  

The first question to be answered is whether the veteran has 
a diagnosis of PTSD in accordance with applicable criteria.  
In the present case, the evidence does not reflect that the 
veteran has a diagnosis of PTSD in accordance with DSM-IV.  
While the veteran was diagnosed as having PTSD following a 
compensation and pension examination in November 1993, the 
examination report does not reflect that the veteran 
underwent any kind of testing.  Rather, the diagnosis was 
made based on the medical records available and the clinical 
interview.  In contrast, both the December 1997 and December 
1998 examinations included the administration of the SCL-90-
R, the Beck Depression Scale, and the Mississippi Scale for 
Combat-Related PTSD, and based on these results (as well as 
review of the claims folder and medical records) both 
examiners specifically refuted the earlier diagnosis of PTSD.  
In fact, the examiners concurred that the veteran's primary 
diagnosis was bipolar disorder.   

Due to the twice-confirmed conclusions made following the 
1997 and 1998 examinations for VA purposes, the Board does 
not find that the evidence is at least in equipoise such as 
to determine that the veteran has PTSD.  As such, there is no 
need to make a determination as to whether the veteran served 
in combat or was otherwise subjected to a stressor event in 
service.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
concerning service connection for PTSD.  Accordingly, under 
the circumstances, the veteran's claim concerning service 
connection for PTSD is denied. 


ORDER

Service connection for PTSD is denied.




		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

